 

Exhibit 10.3

 



EXECUTION VERSION

 

Incremental Joinder Agreement, First Amendment to Amended and Restated Second
Lien Credit Agreement and Waiver

 

THIS INCREMENTAL JOINDER AGREEMENT, FIRST AMENDMENT TO AMENDED AND RESTATED
SECOND LIEN CREDIT AGREEMENT AND WAIVER, dated as of September 11, 2015 (this
“Agreement”), by and among DARBY CREEK LLC, LEHIGH RIVER LLC, LOCUST STREET
FUNDING LLC and FS INVESTMENT CORPORATION III (each, an “Additional Commitment
Lender”), the other Lenders party hereto, SEQUENTIAL BRANDS GROUP, INC., a
Delaware corporation (the “Borrower”), and the Required Lenders under the Credit
Agreement referenced below and acknowledged by Wilmington Trust, National
Association, in its capacity as Administrative Agent and Collateral Agent (the
“Agent”), under that certain Amended and Restated Second Lien Credit Agreement,
dated as of April 8, 2015 (as amended hereby and as may be further amended,
modified, restated, supplemented or extended from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
the Agent. Capitalized terms used herein but not otherwise defined shall have
the meanings provided in the Credit Agreement.

 

RECITALS:

 

WHEREAS, subject to the terms and conditions of Section 2.14 of the Credit
Agreement, the Borrower may obtain additional Loans by entering into one or more
joinder agreements (as more specifically described in Section 2.14(e) of the
Credit Agreement) with the Agent and the Additional Commitment Lenders; and

 

WHEREAS, the Additional Commitment Lenders have agreed to provide such
additional Loans (collectively, the “Additional Term Loan”) which will be added
to and become part of the outstanding Loans in existence on the First Amendment
Effective Date (as defined below).

 

WHEREAS, the Loan Parties have requested that the Required Lenders: (a) amend
certain provisions of the Credit Agreement; and (b) waive (i) the requirements
for any notice time period set forth in Section 2.14 of the Credit Agreement and
(ii) the requirement for Agent and the Arranger consent for commitments less
than the $5,000,000 minimum commitment requirement set forth in the proviso of
Section 2.14(c) of the Credit Agreement, in each case of (i) and (ii) above,
solely in connection with the Additional Term Loan to be made on the First
Amendment Effective Date (collectively, the “Waived Requirements”); and

 

WHEREAS, the Agent, the Arranger and the Required Lenders are willing make such
amendments to the Loan Agreement and grant such waivers, in each case, in
accordance with and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.Commitment.

 

a. Each Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective portion (its “Additional Term Loan Commitment”) of the
Additional Term Loan as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth in this Agreement.

 



  

 

  

b. Each Additional Commitment Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement, and it is sophisticated with respect to
decisions to make loans similar to those contemplated to be made hereunder and
it is experienced in making loans of such type, (ii) agrees that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, (iii) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

2.Upfront Structuring Fees. The Borrower agrees to pay (or cause to be paid) on
First Amendment Effective Date to each Additional Commitment Lender, or one of
its Affiliates, the upfront structuring fees set forth in that certain
Incremental Fee Letter, dated the date hereof, by and among the Borrower and the
Additional Commitment Lenders (the “Incremental Fee Letter”).

 

3.Proposed Borrowing. This Agreement represents the Borrower’s request to borrow
the Additional Term Loan from the Additional Commitment Lenders as follows (the
“Proposed Borrowing”):

 

a.Business Day of Increase Effective Date (as defined in Section 2.14 of the
Credit Agreement): September 11, 2015

 

b.Amount of Proposed Borrowing: $56,000,000.00

 

4.New Lenders. Each Additional Commitment Lender not already a Lender under the
Credit Agreement acknowledges and agrees that upon its execution of this
Agreement and the making of its portion of the Additional Term Loan that such
Additional Commitment Lender shall become a “Lender” under, and for all purposes
of, the Credit Agreement and the other Loan Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder.

 

5.Credit Agreement Governs. The Additional Term Loan shall (a) constitute a Loan
for all purposes of the Credit Agreement and the other Loan Documents, and (b)
be subject to the same terms and provisions in the Credit Agreement and the
other Loan Documents applicable to the Loans in existence and outstanding
immediately prior to the First Amendment Effective Date.

 

6.Amendments to Section 1.01 of the Credit Agreement. Section 1.01 of the Credit
Agreement is hereby amended by:

 

(a) inserting the following definitions in appropriate alphabetical order:

 

““First Amendment Effective Date” means September 11, 2015.”;

 

““Joe’s Jeans Acquired Brands” means certain intellectual property assets used
or held prior to the First Amendment Effective Date for use in the business of
Joe’s Jeans, Inc., a Delaware corporation, and certain of its subsidiaries and
affiliates operated under the brand names “Joe’s Jeans” and certain other brands
and certain other assets as more fully described in the Joe’s Jeans Acquisition
Agreement, to be owned on and after the First Amendment Effective Date by Joe’s
Holdings LLC, a Delaware limited liability company, pursuant to the terms of the
Joe’s Jeans Acquisition Agreement.”;

 



 2 

 

  

““Joe’s Jeans Acquisition” means the acquisition of the Joe’s Jeans Acquired
Brands pursuant to the Joe’s Jeans Acquisition Agreement.”;

 

““Joe’s Jeans Acquisition Agreement” means that certain Asset Purchase
Agreement, dated as of September 8, 2015 by and among Joe’s Jeans Inc., Joe’s
Holdings LLC and the Borrower.”;

 

(b) deleting the following parenthetical and the text contained therein) from
clause (b) of the definition of “Change of Control”:

 

“(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors)”; and

 

(c) deleting clause (u) of the definition of “Permitted Investment” in its
entirety and replacing it with the following in lieu thereof:

 

“(u) From the period beginning on the First Amendment Effective Date and ending
on December 31, 2015, Investments by the Borrower and its Subsidiaries not
otherwise permitted under this definition of “Permitted Investments” in an
aggregate amount not to exceed $15,000,000; provided that, with respect to each
Investment made pursuant to this clause (u): (i) such Investment shall be in
property that is part of, or in a Person that engages in, lines of business that
are, substantially the same lines of business as one or more of the principal
businesses of the Borrower and its Subsidiaries in the ordinary course; (ii) any
determination of the amount of such Investment shall include all cash and
noncash consideration paid by or on behalf of the Borrower and its Subsidiaries
in connection with such Investment; and (iii) immediately before and immediately
after giving pro forma effect to any such purchase or other acquisition, no
Default shall have occurred and be continuing; and”;

 

7.Amendment to Section 2.14 of the Credit Agreement. Section 2.14 of the Credit
Agreement is hereby amended by replacing the reference to “$40,000,000” in
clause (a) of such Section 2.14 with the following: “$56,000,000”.

 

8.Amendment to Schedule 2.01(c) of the Credit Agreement. Upon the funding of the
Additional Term Loan, Schedule 2.01(c) of the Credit Agreement shall be hereby
amended and restated by replacing such schedule with Schedule 2.01(c) annexed
hereto, which in Part III thereof, reflects the new “Applicable Percentages” of
each Lender (including the Additional Commitment Lenders) after giving effect to
the funding of the Additional Term Loan.

 



 3 

 

 

9.Eligible Assignee. By its execution of this Agreement, each Additional
Commitment Lender not already a Lender under the Credit Agreement represents and
warrants that it is an Eligible Assignee.

 

10.Notice. For purposes of the Credit Agreement, the initial notice address of
each Additional Commitment Lender not already a Lender under the Credit
Agreement shall be as set forth below its signature.

 

11.Use of Proceeds. Notwithstanding anything in Section 7.11 of the Credit
Agreement to the contrary, the Required Lenders and the Additional Commitment
Lenders hereby agree that (a) up to $10,000,000 of the proceeds of the
Additional Term Loan made on the First Amendment Effective Date (i) may be used
by the Borrower, solely with respect to Investments permitted under clause (u)
of the definition of “Permitted Investments” in the Credit Agreement, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or (ii) otherwise, shall be used for general corporate purposes to the extent
expressly permitted under Law and the Loan Documents and (b) up to $46,500,000
of the proceeds of the Additional Term Loan shall be used to consummate the
Joe’s Jeans Acquisition and pay the related expenses and fees.

 

12.Availability of Incremental Facility. The parties hereby agree that,
immediately upon the funding of the Additional Term Loan, the amount available
to the Borrower under Section 2.14(a) of the Credit Agreement (Incremental
Facility) shall be reduced to $0.

 

13.Waiver.

 

a.Waiver. Subject to the terms and conditions set forth herein, the Required
Lenders hereby waive the Waived Requirements.

 

b.Effectiveness of Waiver. The waiver set forth in this Agreement shall be
effective only to the extent specifically set forth herein and shall not (i) be
construed as a consent to or waiver of any other provision of the Credit
Agreement or as a consent to or waiver of any breach, Default or Event of
Default of the Credit Agreement and/or the other Loan Documents, except as
modified or waived by this Agreement, (ii) affect the right of the Lenders to
demand compliance by the Loan Parties with all terms and conditions of the
Credit Agreement and/or the other Loan Documents, except as specifically
modified or waived by this Agreement, (iii) be deemed a consent to or waiver of
any transaction or future action on the part of the Loan Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit Agreement
and/or the other Loan Documents, or (iv) except as waived hereunder, be deemed
or construed to be a consent, waiver or release of, or a limitation upon, the
Agent’s or the Lenders’ exercise of any rights or remedies under the Credit
Agreement or any other Loan Document, whether arising as a consequence of any
Default or Event of Default which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.

 

14.Closing Conditions. This Agreement shall become effective as of September 11,
2015 (the “First Amendment Effective Date”) upon satisfaction of the following
conditions (in each case, in form and substance reasonably acceptable to the
Required Lenders and the Additional Commitment Lenders):

 

a.Executed Agreement. The Agent shall have received a copy of this Agreement
duly executed by each of the Loan Parties, the Additional Commitment Lenders and
the Required Lenders.

 



 4 

 

 

b.Incremental Fee Letter. The Additional Commitment Lenders shall have received
a copy of the Incremental Fee Letter duly executed by the Borrower and the other
parties thereto.

 

c.Amendment to Security Agreement. The Agent shall have received a copy of that
certain Amendment to Security Agreement, dated as of the date hereof, duly
executed by the Loan Parties and the Agent (“Security Agreement Amendment”).

 

d.[Reserved].

 

e.[Reserved].

 

f.First Lien Credit Agreement Documents; Funding. (i) The Agent shall have
received a duly executed copy of that certain Limited Consent and Waiver
relating to the Second Amended and Restated First Lien Credit Agreement, dated
as of September 11, 2015, by and among, the Loan Parties, the First Lien Agent
and the required lenders under the First Lien Credit Agreement, which shall be
in form and substance reasonably satisfactory to the Required Lenders and (ii)
the First Lien Agent shall have funded, or substantially simultaneously with the
funding of the Additional Term Loan hereunder shall fund, a revolving loan under
the First Lien Credit Agreement in an amount equal to $18,000,000.

 

g.Borrower’s Closing Certificate. The Agent shall have received a duly executed
copy of a certificate which, among other things, (i) shall contain (A)
certifications of the type described in Section 2.14(e)(i) of the Credit
Agreement, (B) a certification in respect of the closing conditions set forth in
clauses (f), (k), (l) and (m) of this Section 14 shall have been met or
satisfied as of the First Amendment Effective Date and (C) a certification that
after giving effect to the Joe’s Jeans Acquisition and the transactions
contemplated hereunder, the Loan Parties and their subsidiaries on a
consolidated basis are Solvent and (ii) shall attach a certified copy of the
fully executed Joe’s Jeans Acquisition Agreement (and all schedules, exhibits
and annexes attached thereto) and any permitted amendment or supplement thereto,
executed by the parties thereto, which certificate shall be in form and
substance reasonably satisfactory to the Required Lenders and the Additional
Commitment Lenders.

 

h.Organization Documents. The Agent shall have received (i) customary bring-down
certifications that none of the certificates of resolution or other action,
incumbency certificates and Organization Documents for any Loan Party delivered
to the Agent on April 8, 2015 (the “Delivery Date”), pursuant to Section
4.01(a)(iii) and (iv) of the Credit Agreement, has changed since the Delivery
Date, and such certificates or Organizational Documents are in full force and
effect or, to the extent such certificates or Organizational Documents were
amended, restated, supplemented or modified, such amendments, restatements,
supplements or modifications, as the case may be and (ii) certificates to
evidence that each Loan Party (other than Bella Rose, LLC and William Rast
Licensing, LLC (collectively, the “Specified California Subsidiaries”)) is in
good standing in its jurisdiction of organization or formation.

 

i.Opinion. The Agent shall have received an opinion of Gibson, Dunn & Crutcher
LLP, counsel to the Loan Parties, addressed to the Agent and each Lender, as to
such customary matters concerning the Loan Parties (other than Heeling Holding
Corporation, Heeling Management Corp. and Heeling Sports Limited and, with
respect to good standing opinions, the Specified California Subsidiaries), this
Agreement and the other Loan Documents as the GSO Entities may reasonably
request, in form and substance reasonably satisfactory to the Required Lenders
and the Additional Commitment Lenders.

 



 5 

 

 

j.Default. Immediately before and after giving effect to this Agreement, no
Default or Event of Default shall exist.

 

k.Joe’s Jeans Acquisition. The Joe’s Jeans Acquisition shall have been or shall
be consummated substantially simultaneously with the funding of the Additional
Term Loan in accordance with the terms of the Joe’s Jeans Acquisition Agreement
(the terms and conditions of which shall not be amended, modified or waived in a
manner that would be materially adverse to the Lenders without the consent of
the Required Lenders (such consent not to be unreasonably withheld, conditioned
or delayed)).

 

l.Purchase Agreement Representations; Specified Representations. Each of (i) the
representations made by or on behalf of or with respect to the Joe’s Jeans
Acquired Brands in the Joe’s Jeans Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower has (or an
Affiliate of the Borrower has) the right (after giving effect to any applicable
cure provisions) to terminate the Borrower’s (or its Affiliate’s) obligations
under the Joe’s Jeans Acquisition Agreement or not consummate the Joe’s Jeans
Acquisition as a result of a breach of such representations in the Joe’s Jeans
Acquisition Agreement (the “Purchase Agreement Representations”) and (b) the
representations and warranties contained in Sections 5.01 (except to the extent
of the Specified California Subsidiaries’ failure to be in good standing as of
the date hereof), 5.02(a), (b), (c) (solely as it relates to the Joe’s Jeans
Acquisition Agreement) and (d), 5.04 (except to the extent of the Specified
California Subsidiaries’ failure to be in good standing as of the date hereof),
5.14 (other than the representation and warranty contained in the second
sentence of Section 5.14(a) of the Credit Agreement), 5.19 (except to the extent
of the Specified California Subsidiaries’ failure to be in good standing as of
the date hereof), 5.20 and 5.24 of the Credit Agreement (the “Specified
Representations”) shall be accurate in all material respects, except that any
Purchase Agreement Representations or Specified Representations subject to
“materiality”, “Material Adverse Effect” or similar materiality qualifiers shall
be true and correct in all respects.

 

m.Filing Fees and Taxes. The Borrower shall have duly paid all filing and
recording fees and taxes due and owing by the Borrower.

 

n.[Reserved].

 

o.Fees and Expenses. The Agent and the Arranger shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby (including the fees set
forth in the Incremental Fee Letter), and King & Spalding LLP and
James-Bates-Brannan-Groover-LLP shall have received from the Borrowers payment
of all outstanding fees and expenses previously incurred and all fees and
expenses incurred in connection with this Agreement.

 

15.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto. On and after the First
Amendment Effective Date, all references to the Credit Agreement in each of the
Loan Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, this
Amendment shall not operate as a waiver of any right, power or remedy of Agent
or Lenders, nor constitute a waiver of any provision of the Credit Agreement,
any other Loan Documents, or any other documents, instruments or agreements
executed and/or delivered under or in connection therewith.

 



 6 

 

 

16.Agreements Concerning Apron Commitment Letter. In connection with the First
Amendment Effective Date, each of FS Investment Corporation, Cobbs Creek LLC and
FS Investment Corporation III, which are sub-advised by Affiliates of the
Arranger substantially simultaneously have entered into certain stock
subscription agreements with the Borrower, each dated as of the date hereof, to
purchase the common stock of the Borrower in the aggregate amount of $10,000,000
subject to the terms under such stock subscription agreements. It is understood
and agreed by GSO Capital Partners LP and the Borrower that upon the closing of
such $10,000,000 investment under such stock subscription agreements, the “GSO
Equity Investment” referenced to and as defined in that certain commitment
letter, dated June 22, 2015, by and between the Borrower and the Arranger (the
“Apron Commitment Letter”) shall deem to have been consummated for all purposes
of the Apron Commitment Letter, and the applicable condition precedent in
respect of “GSO Equity Investment” set forth in the “Conditions to Closing”
section thereof shall deem to have been satisfied.

 

17.Post-Closing Covenants.

 

a.On or before the date that is 15 Business Days following the First Amendment
Effective Date (which period may be extended with the consent of the GSO
Entities), the Agent shall have received customary lien searches for the Loan
Parties and the Joe’s Jeans Acquired Brands requested by the Arranger at least
10 days prior to the First Amendment Effective Date pursuant to arrangements to
be mutually agreed by the GSO Entities and Borrower.

 

b.On or before the date that is 15 Business Days following the First Amendment
Effective Date (which period may be extended with the consent of the GSO
Entities), the Arranger (on behalf of the Lenders) shall have received all
documentation and other information requested in writing by the Arranger at
least 5 business days prior to the First Amendment Effective Date as being
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act pursuant to arrangements to be mutually agreed by the GSO Entities
and Borrower.

 

c.On or before the date that is 30 days following the First Amendment Effective
Date (which period may be extended with the consent of the GSO Entities), the
Borrower shall have paid the taxes owed by the Specified California
Subsidiaries(in amounts approximately equal to $500 in the aggregate), and the
Agent shall have received certification from the State of California that each
of the Specified California Subsidiaries is in good standing in such State,
pursuant to arrangements to be mutually agreed by the GSO Entities and Borrower.

 

The failure to perform any of the covenants in accordance with the terms thereof
in this Section 17 shall constitute an Event of Default under Section 8.01(b)(i)
of the Credit Agreement.

 

18.Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 



 7 

 

 

19.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

20Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

21.Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis, including as if this Agreement was the “Agreement”
referred to therein and each of the parties hereto was a party thereto.

 

22.Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

23.No Actions, Claims, Etc. As of the First Amendment Effective Date, each of
the Loan Parties hereby acknowledges and confirms that it has no knowledge of
any actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, against the Lender or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement or the other Loan Documents on or prior to the date hereof.

 

24.Counterparts; Telecopy. This Agreement (a) may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract, and (b) may, upon execution, be
delivered by facsimile or electronic mail, which shall be deemed for all
purposes to be an original signature.

 

25.Reaffirmation of Obligations. Each of the Loan Parties hereby (a)
acknowledges that all Obligations in respect of the Credit Agreement constitute
valid and existing Obligations under the Credit Agreement (as amended hereby)
(b) acknowledges that all “Guaranteed Obligations” (as defined in the Facility
Guaranty) constitute valid and existing Guaranteed Obligations of the Guarantors
under the Facility Guaranty and (c) confirms that (i) the Security Documents to
which it is a party and (ii) its respective pledges and grants of security
interests or other similar rights or obligations, as applicable, under the
Security Documents to which it is a party, remain in full force and effect
notwithstanding the effectiveness of the Credit Agreement (as amended hereby).
Without limiting the generality of the foregoing, each of the Loan Parties
further agrees (A) that any reference to “Obligations” or “Secured Obligations”
or any similar term contained in the Security Documents to which it is a party
shall include, without limitation, the “Obligations” as such term is defined in
the Credit Agreement (as amended hereby) and the “Guaranteed Obligations” (as
defined in the Facility Guaranty) and (B) that the related pledges and grants of
security contained in the Security Documents to which it is a party shall
include and extend to such Obligations and Guaranteed Obligations, as
applicable.

 

26.Loan Documents. Each of this Agreement, the Security Agreement Amendment and
the Incremental Fee Letter shall constitute a Loan Document.

 



 8 

 

 

27.Agent Authorization. The Agent is hereby authorized and directed by the
Lenders to execute and deliver this Agreement and any additional Loan Documents
entered into in connection with the subject matter of this Agreement (including
joinder agreements and collateral documents required in connection with the
assets acquired in the Joe’s Jeans Acquisition and any entities joined as a Loan
Party in connection therewith), in its capacity as Agent, and, by its execution
below, each of the undersigned Lenders and Additional Commitment Lenders agrees
to be bound by the terms and conditions of this Agreement and such other Loan
Documents. The Agent shall have all of the benefits, indemnities, powers,
privileges, protections and rights contained in the Loan Agreement (including,
for the avoidance of any doubt, Article IX of the Credit Agreement) in
connection with acting in its capacity as Agent hereunder.

 

[Remainder of page intentionally left blank]

 



 9 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first above
written.

 



ADDITIONAL COMMITMENT LENDERS AND REQUIRED LENDERS: LOCUST STREET FUNDING LLC  
By: FS Investment Corporation, as Sole Member   By: GSO / Blackstone Debt Funds
Management LLC, as Sub-Adviser               DARBY CREEK LLC   By: FS Investment
Corporation II, as Sole Member   By: GSO / Blackstone Debt Funds Management LLC,
as Sub-Adviser               GREEN CREEK LLC   By: FS Investment Corporation II,
as Sole Member   By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser
              LEHIGH RIVER LLC   By: FS Investment Corporation II, as Sole
Member   By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser        
      JUNIATA RIVER LLC   By: FS Investment Corporation II, as Sole Member   By:
GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser               DUNLAP
FUNDING LLC   By: FS Investment Corporation III, as Sole Member   By: GSO /
Blackstone Debt Funds Management LLC, as Sub-Adviser               By: /s/
Marisa Beeney   Name: Marisa Beeney   Title: Authorized Signatory

 



[Signature Page to Incremental Joinder Agreement]



 



  

 

 



ADDITIONAL COMMITMENT LENDERS AND REQUIRED LENDERS:     FS INVESTMENT
CORPORATION III   By: GSO / Blackstone Debt Funds Management LLC, as Sub-Adviser
              By: /s/ Marisa Beeney   Name: Marisa Beeney   Title: Authorized
Signatory               Notice Information for New Lender:       GSO CAPITAL
PARTNERS LP   345 Park Avenue, 31st Floor   New York, New York 10154  
Attention: Brad Colman   Telephone: (212) 503-6917   Email:
Brad.Colman@gsocap.com       With copies to (such copies not to constitute
notice):         FRANKLIN SQUARE CAPITAL PARTNERS   201 Rouse Boulevard  
Philadelphia, PA 19112   Attention: General Counsel   Email:
Stephen.sypherd@franklinsquare.com       and       King & Spalding LLP   100 N.
Tryon Street, Suite 3900   Charlotte, North Carolina 28202   Attention: W. Todd
Holleman, Esq.   Telephone: (704) 503-2567   Facsimile: (704) 503-2622   Email:
tholleman@kslaw.com

 

 

[Signature Page to Incremental Joinder Agreement]

 



  

 

 



  BORROWER:         SEQUENTIAL BRANDS GROUP, INC.,   a Delaware corporation    
          By: /s/ Gary Klein   Name: Gary Klein   Title: Chief Financial Officer

 



 

 

[Signature Page to Incremental Joinder Agreement]

 



  

 

  

Acknowledged by:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Agent

 

By: /s/ Cora Holland-Koller
Name: Cora Holland-Koller

Title: Banking Officer

 

 

[Signature Page to Incremental Joinder Agreement]

 



  

 

 

  

Acknowledged and Agreed by:

 

Guarantors:

 

Sequential Licensing, Inc.

 

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

BELLA ROSE, LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

WILLIAM RAST SOURCING, LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

WILLIAM RAST LICENSING, LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

HEELYS, INC.

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

 

[Signature Page to Incremental Joinder Agreement]

 



  

 

  

HEELING MANAGEMENT CORP.

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

HEELING HOLDING CORPORATION

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

HEELING SPORTS LIMITED

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

B®AND MATTER, LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

SBG Revo Holdings, LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

SBG FM, LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

 

[Signature Page to Incremental Joinder Agreement]

 



  

 

 

SBG UNIVERSE BRANDS, LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

Galaxy Brands LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

The Basketball Marketing Company, Inc.

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

American Sporting Goods Corporation

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

LNT Brands LLC

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

 

joe’s holdings llc

 

 

By: /s/ Gary Klein
Name: Gary Klein

Title: Chief Financial Officer

 

 

[Signature Page to Incremental Joinder Agreement]

 



  

 

  

Acknowledged and Agreed by (solely with respect to Section 16 hereof):

 

GSO CAPITAL PARTNERS LP



 

By: /s/ Marisa Beeney
Name: Marisa Beeney

Title: Authorized Signatory

 

 

 

 

[Signature Page to Incremental Joinder Agreement]

 



  

